— In an action to recover damages for medical malpractice, Eileen T. Gold appeals from an order of the Supreme Court, Queens County (Miller, J.), dated November 21, 1985, which denied her motion to strike certain paragraphs of the plaintiff’s bill of particulars as nonresponsive.
Ordered that the order is affirmed, with costs.
The plaintiff’s responses to the appellant’s demand for a bill of particulars are sufficiently responsive under the circumstances of this case (see, Cirelli v Victory Mem. Hosp., 45 AD2d 856; Patterson v Jewish Hosp. & Med. Center, 94 Misc 2d 680; affd 65 AD2d 553). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.